Order issued September 28, 2012




                                         In The
                              Tourt ul Apprats
                       1Tift11 Diztrirt nI r,ias at Dallas
                                  No. 05-10-01647-CV


                           MENDY WELLBORN, Appellant
                                            V.
                 FERRELL ENTERPRISES, INC., ET AL., Appellees


                                       ORDER

                        Before Justices Bridges, Francis, and Lang

      We DENY appellant's August 23, 2012 motion for rehearing.




                                                  DAVID L. BRIDt S
                                                  JUSTICE